                                                                       SO ORDERED.


                                                                        Dated: August 7, 2019



1
                                                                       ______________________________________
2                                                                      Madeleine C. Wanslee, Bankruptcy Judge

3

4
5                            IN THE UNITED STATES BANKRUPTCY COURT

6                                    FOR THE DISTRICT OF ARIZONA

7
      In Re:                                                Case No. 2-19-bk-03003-MCW
 8
        ANTHONY RYAN HELTON
 9      DALAL HELTON                                        STIPULATED ORDER          CONFIRMING            ORGINAI
                                                            CHAPTER 13 PLAN
10
                         Debtors
11
12
               The Chapter 13 Plan having been properly noticed out to creditors and any objection to
13    confirmation having been resolved.
14    IT IS ORDERED confirming the Oiiginal Plan ("Plan") of the Debtor as follows:

15    (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following amounts of

16    futnre income to the Trustee for distribution under the Plan.
      ( 1) Futnre Earnings or Income. Debtors shall make the following monthly Plan payments:
17
18
                         Months            Amount
19                       1-60              $1015
20               The payments are due on or before the 18TH day of each month commencing April 18,
21     2019. Debtor is advised that when payments are remitted late, additional interest may accrue
22     on secured debts which may result in a funding shortfall at the end of the Plan term. Any
23     funding shortfall must be cured before the plan is deemed completed.

24
25               The Debtors shall provide to the Trustee copies of their federal and state income tax

26     return for post-petition years 2019- 2023 within 30 days of filing them. The purpose is to assist
       the Trustee in determining any change in Debtors' annual disposable income.
                                                                                                /11 Re: Helton
                                                                                           2-l 9-BK-03003-MCW


     Case 2:19-bk-03003-MCW            Doc 38 Filed 08/07/19 Entered 08/08/19 08:49:04                           Desc
                                       Main Document    Page 1 of 4
1             (2) Other Property. The Debtors shall provide, directly to the Trustee their net federal
       and state income tax refunds for the years 2019 through 2023, as supplements to the plan. In the
2
       event that other property is submitted, it shall be treated as supplemental payments.
3
               (B) DURATION. This Plan shall continue for at least 60 months from the first
4      regular monthly payment described in Paragraph (A)(!) above. If at any time before the end of
5      the Plan period all claims are paid, then the Plan shall terminate. In no event will the term of the

6      Plan be reduced to less than 60 months, exclusive of any property recovered by the Trustee,
       unless all allowed claims are paid in full.
7
               (C) CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be
 8
       classified as listed below. The Plan and this Order shall not constitute an informal proof of
 9
       claim for any creditor. This Order does not allow claims. Claims allowance is determined by
10     §502 and the Federal Rules of Bankruptcy Procedure. The Trustee shall receive the
11     percentage fee on the Plan payments pursuant to 28 U.S.S.§ 586(e), then the Trustee will pay

12     secured creditors or allowed claims in the following order:

13           (I) Administrative expenses: Attorney Fees. Thomas McAvity, shall be allowed total
             compensation of $4500. Counsel received $500 prior to filing this case and will be paid
14
             $4000 by the Chapter 13 Trustee.
15
             (2) Claims Secured by Real Property: NONE
16
             (3) Claims Secured by Personal Property:
17                   (a) Ally Financial, secured by a lien in a 2016 Chevrolet Colorado, shall be paid a
18                   secured claim of$23149.49 with 7% interest. The creditor will receive adequate

19                   protection payments of $450 per month.

20           (4) Unsecured Priority Claims: The Internal Revenue Service shall be paid an unsecured
             priority claim of $3,198.13 with no interest. The balance of the remaining debt shall be
21
             paid classified as general non-priority debt. The Trnstee has authority to pay on the
22
             priority debt owed to the Arizona Department of Revenue even though the creditor has
23
             filed no proof of claim, but the Plan and this Order are not to be considered an informal
24           proof of claim for any creditor.
25           (5) Surrendered Property. Upon confirmation of this plan or except as otherwise ordered

26           by the Court, bankruptcy stays are lifted as to collateral to be surrendered. Such creditor
             shall receive no distribution until the creditor timely files a claim or an amended proof of
                                                                                                 /11 Re: He/1011
                                                                                               2-19-BK-03003-MCW


     Case 2:19-bk-03003-MCW            Doc 38 Filed 08/07/19 Entered 08/08/19 08:49:04                         Desc
                                       Main Document    Page 2 of 4
1           claim that reflects any deficiency balance remaining on the claim. Assuming the creditor

2           has an allowed proof of claim, should the creditor fail to file an amended claim consistent
            with this provision, the Trustee need not make any distributions to that creditor. Debtors
3
            surrender the following property: The Debtor surrenders the following property:
4
            a. 2015 Chevrolet City Express to lienholder Mechanics Bank
5

6           (6) Other Provisions:
                    (a) None
7
             (7) Unsecured Nonpriority Claims. Claims allowance is determined by§ 502 and the
8
            Federal Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro rata
9
            the balance of the payments under the Plan and any unsecured debt balance remaining
10          unpaid upon completion of the Plan may be discharged as provided in 11 U.S.C. § 1328.
11

12   (D) EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the date of this
     Order. Property of the estate vests in Debtors [remains property of the bankruptcy estate] upon
13
     confirmation ,subject to the rights of the Trustee to assert a claim to any additional property of
14
     the estate pursuant to 11 U .S.C. § 1306.
15
16
                                         ORDER SIGNED ABOVE
17

18
19   Approved as to Fo1m and Content By:

20
21
22

23
24   TomMcAvity
     Attorney for Debtors
25
26
                                                                                              111 Re: Helto11
                                                                                            2-18-BK-03003-MCW




 Case 2:19-bk-03003-MCW             Doc 38 Filed 08/07/19 Entered 08/08/19 08:49:04                        Desc
                                    Main Document    Page 3 of 4
1            The Debtor certifies: All required State aud Federal income tax returns have been filed.
     No domestic support obliga ·on is owed or, if owed, such payments are current since the filing of
2    the Petition.
3

4

5

6
7

 8

 9

10

11

12

13

14
15

16

17

18

19

20
21

22
23

24

25

26

                                                                                           In Re: Helton
                                                                                         2-l 8-BK-03003-MCW




 Case 2:19-bk-03003-MCW            Doc 38 Filed 08/07/19 Entered 08/08/19 08:49:04                    Desc
                                   Main Document    Page 4 of 4
